Citation Nr: 0331245	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  93-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to June 15, 1989 for 
the award of service connection and a 30 percent rating for 
post-traumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who had recognized active service 
from October 1941 to September 1942 and from December 1944 
to June 1946.  From April 1942 to September 1942 he was a 
prisoner of war (POW) of the Japanese Government.

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Manila, 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, granted 
service connection for PTSD and a 30 percent rating, 
effective June 15, 1989.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  Here, the 
veteran was not provided adequate notice regarding the VCAA 
and VA's duty to assist him in the development of his claim 
for an earlier effective date.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Furthermore, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway to cure a procedural defect with regard to VCAA 
notice, the RO must take this opportunity to inform the 
appellant that notwithstanding any information previously 
provided, a full year is allowed for response to VCAA 
notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in 
accordance with the Federal Circuit 
decision in PVA, supra, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
Quartuccio, supra, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that 
the veteran is advised specifically of 
what is needed to establish 
entitlement to an earlier effective 
date (for the award of service 
connection and a 30 percent rating for 
PTSD), what the evidence shows, and of 
his and VA's respective 
responsibilities in claims 
development.  The veteran should be 
afforded the requisite period of time 
to respond.

2.  If any additional evidence or 
argument is received, the RO should 
readjudicate the claim.  If the 
benefit sought remains denied, the 
veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and afforded the 
requisite period of time to respond.  
The case should then be returned to 
the Board for further appellate 
review, if otherwise in order.  No 
action is required of the appellant 
unless he is notified.

The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

